internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-107629-02 date date legend x a b a d1 d2 d3 d4 d5 d6 state trust a_trust b_trust c trust d trust e beneficiary a plr-107629-02 beneficiary b dear this responds to your letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts x was incorporated on d1 under the laws state x elected subchapter_s status effective d2 on d3 a and b husband and wife owned a shares of x on d3 a and b transferred their shares of x stock to trust a x represents that trust a qualified as a grantor_trust under subpart e of part i of subchapter_j of chapter on d4 a died and the shares of x stock were transferred to trust b and trust c x did not discover that trust b and trust c did not qualify as eligible shareholders under sec_1361 and x’s s_corporation_election terminated on d5 on d6 b died and the x shares were transferred to trust d and trust e x represents that the trust d and trust e qualified as subchapter_s trusts qsst s as defined in sec_1361 due to oversights beneficiary a of trust d and beneficiary b of trust e did not make timely qsst elections under sec_1361 when counsel discovered these oversights x submitted this private_letter_ruling request x represents that the transfer of stock to trust a the following transfer of stock to trust b and trust c and the subsequent failure of beneficiary a of trust d and beneficiary b of trust e to file qsst elections were not motivated by tax_avoidance or retroactive tax planning further x represents that from d2 until the present all of the parties believed x to be an s_corporation and filed their respective income_tax returns consistently with x’s status as an s_corporation law and analysis sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the cessation sec_1362 sec_1362 in relevant part provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the plr-107629-02 termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequence of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that the taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusions based solely on the facts submitted and the representations made we conclude that x's s_corporation_election under sec_1362 was terminated on d5 we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d2 and thereafter provided that beneficiary a of trust d and beneficiary b of trust e file qsst elections with the service_center effective as of d6 within days of the date of this letter a copy of this letter should be attached to such election except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation or whether trust d and trust e area valid qssts for federal tax purposes plr-107629-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
